DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 01/13/2022, has been entered.
 
Status of Application
Claims 1, 2, 6 are pending in this action.  Claims 3-5 have been cancelled previously.  Claims 1, 2, 6 are currently under consideration.  
For the record, no claim has been amended and/or no applicant’s arguments have been submitted with the request for continued examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/IB2018/051597, filed March 12, 2018, which claims benefit of foreign priority to IN 201721008648, filed March 13,2017.

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
No information disclosure statement is associated with this application.  

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al., US 2016/0228379 (hereinafter referred to as Kumar).
Kumar teaches extended release suspensions that include:  (i) mycophenolate mofetil as an active ingredient (Claims 1, 11; Para. 0077);  and (ii) a suspension base comprising (Para. 0074) a pharmaceutically acceptable vehicle (e.g., aqueous vehicle; osmogents such as glycerin, sorbitol, xylitol, mannitol, propylene glycol, etc. (Claims 1, 3, 7; Para. 0086); and one or more pharmaceutically acceptable excipients such as suspending agents, wetting agents, preservatives, buffering agents, flavoring agents, sweeteners, etc. (Claim 12; Para. 0087-0098).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., US 2-16/0228379 (hereinafter referred to as Kumar), in view of Lidgate et al., US 5,688,529 (hereinafter referred to as Lidgate).
The teaching by Kumar is outlined above.  Kumar also teaches a method of preparation of extended release suspensions comprising an active agent, e.g., mycophenolate mofetil, and a suspension base, wherein said method includes (Claim 13; Para. 0038, 0039; 0046, 0047; 0053, 0054):  (a) dissolving one or more osmogents and pharmaceutically acceptable excipients into a pharmaceutically acceptable vehicle to form a suspension base; and further (b) dispersing said active agent in the suspension base of step a) to obtain the extended release suspension composition.  
Kumar does not specifically teach the mixing components in a sequence as instantly claimed in claim 6.  
Lidgate teaches high dose aqueous oral suspensions comprising (Claims 1-5; Title; Abstract; Col. 2, Ln. 22 – Col. 3, Ln 20; Col. 4, Ln. 39 - Col. 6, Ln. 54): 7.5-30 wt% of mycophenolate mofetil, that also may include:  (i) a suspension agent such as xanthan gum, microcrystalline cellulose, colloidal silicon dioxide, sodium carboxymethyl cellulose, etc. (Col. 4, Lns. 48-62);  (ii) a wetting agent such as lecithin (e.g., soy lecithin), poloxamer, etc. (Col. 4, Lns.63-67);  (iii) a sweetener such as sorbitol, xylitol, mannitol, sucrose, fructose, aspartame, etc. (Col. 5, Lns. 1-16);  (iv) a flavoring agent such as mint, strawberry, cherry, orange, berry, grape, etc. (Col. 5, Lns. 17-27);  (v) a buffering agent such as citric acid, sodium citrate, sodium phosphate dibasic, etc. (Col. 5, Lns. 28-31);  and (vi) an antimicrobial agent such as methyl paraben, sodium methyl paraben, sodium benzoate, propyl paraben, potassium sorbate, etc. (Col. 5, Lns. 32- 38).  Lidgate further teaches a method of preparation of said oral suspensions by mixing components in a sequence for providing stable suspensions (Col. 13, Ln. 58 - Col. 18, Ln. 16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of preparation as taught by Lidgate, preparing suspensions taught by Kumar.  One would do so with expectation of beneficial results, because Lidgate teaches that said approach/method can be used for providing stable high dose aqueous oral suspensions comprising mycophenolate mofetil .  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
stable suspensions suitable for oral administration and comprising a high concentration of mycophenolate mofetil in combination with suspending agents and other additives (Claims 1-9; Abstract; Title; Para. 0012-0028, 0048-0053).
US 2014/0371242 – teaches oral suspensions comprising 0.5-5 mg/ml of azathioprine and a suspending vehicle that may include methyl paraben, propyl paraben, potassium sorbate, citric acid, sodium phosphate dibasic, microcrystalline cellulose, sodium carboxymethyl cellulose, xanthan gum, simethicone (antifoaming agent), glycerin, sorbitol, potassium sorbate, water, flavor, color/dye and combinations thereof.
Kennedy et al.  Stability of cyclophosphamide in extemporaneous oral suspensions.  Ann. Pharmacother.  2010; 44(2):295-301 -  teaches oral cyclophosphamide suspensions in simple syrup and in Ora-Plus vehicles (Pages 297-300).
Reding et al.  Efficacy and pharmacokinetics of tacrolimus oral suspension in pediatric liver transplant recipients.  Pediatr. Transplant. 2002, 6(2):124-126 - teaches  oral suspensions comprising tacrolimus, simple syrup and Ora-Plus vehicles that is stable at 24-26°C for at least 56 days (Page 124).

Conclusion
No claim is allowed at this time. 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615